Notice of Allowance
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and signal processing device for synchronizing a transmission signal, the method steps comprising: estimating a first transmission path characteristic of a transmission signal using a vertical signal derived from a vertical polarization antenna receiving the transmission signal; estimating a second transmission path characteristic of the transmission signal using a horizontal signal derived from a horizontal polarization antenna receiving the transmission signal; calculating a first weight for the vertical signal and a second weight for the horizontal signal using the first and second transmission path characteristics; applying weighted summation to the vertical signal and the horizontal signal using the first and second weights; and performing synchronization processing on the vertical signal and the horizontal signal to establish frame synchronization.
	Applicant’s independent claims recite the weighting applier applies the weighted summation to the vertical signal and the horizontal signal on each of which the synchronization processing has been performed, and the synchronization processor establishes frame synchronization by detecting that a correlation value of a predefined bit pattern with at least one of the vertical signal or the horizontal signal exceeds a threshold (as described in page 25 lines 2-5, page 25 lines 6-7, page 26 lines 1-9, and page 57 lines 1-16 of applicant’s specification), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Negus et al. (US 8,422,540 B1) discloses using minimum mean square error (MMSE) calculation to determine weights for antenna elements with vertical and horizontal polarization.
	Perahia et al. (US 8,374,105 B1) discloses minimum mean square error for generating weights and synchronizing components of receiver chains coupled to antenna elements.
	Pratt et al. (US 2017/0338874 A1) discloses forming a complex weighted sum of coherently received (synchronized) signals sent with separable vertical and horizontal polarizations.
	Struhsaker et al. (US 10,651,920 B1) discloses combining vertical and horizontal polarizations from different antenna elements, forming a weighted sum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461